DETAILED ACTION
Claims 1, 5, and 7-8 are presented for examination, wherein claim 1 is currently amended. Claims 2-4 and 6 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1 and 3-8 over Sawa is withdrawn as a result of the amendments to claim 1, from which claims 5 and 7-8 depend, and cancellation of claims 3-4 and 6.
The 35 U.S.C. § 103 rejection of claims 1, 3, and 5-8 over Chiga is withdrawn as a result of the amendments to claim 1, from which claims 5 and 7-8 depend, and cancellation of claims 3 and 6.
Divisional of co-pending 16/250,129.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 5 and 7-8 depend, the newly added limitation “the non-aqueous solvent consists of 70 vol.% of methyl-2,2,2-trifluoroethyl carbonate (MTFEC), 10 vol.% to 25 vol.% of 4-fluoroethylene carbonate (FEC), 5 vol.% to 20 vol.% of the highly polar solvent” (emphasis added) is broader than the previously added limitation “the volume of the highly polar solvent is 5 to 15 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%” (emphasis added) and the previously amended previously amended limitation “the volume of the fluorinated solvent is 85 to 95 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%” (noting newly added clause claiming 70 vol% MTFEC and prior clause claiming 85-95 vol% total fluorinated solvent). As a result, it is not clear as to what is within and without the metes and bounds of the scope of claim 1.
For purposes of examination, said limitation is interpreted as according to the previously claimed amount “the volume of the highly polar solvent is 5 to 15 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%” and previously suggested amount of “15 vol.% to 25 vol.% of 4-fluoroethylene carbonate (FEC).”
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
none of the timely art of record teaches the claimed battery incorporating said “SEI film derived from the LiBOB on a surface of the negative electrode” and “an amount of components in the SEI film that are derived from the LiBOB is 0.1 to 0.4 g/cm2” in conjunction with the newly added claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abe et al (US 2016/0079629);
Chiga et al (US 2010/0081062);
Burkhardt et al (US 2017/0250445);
Takebayashi (US 2016/0372754);
Okada et al (US 2016/0315354);
Yamaguchi (US 2016/0020490);
Chiga et al (US 2015/0380769);
Kinoshita et al (US 2015/0147644);
Park et al (US 2015/0147662);
Chiga et al (US 2015/0118576);
Dalavi et al (US 2015/0037690);
Chen et al (US 2014/0302402);
Burkhardt et al (US 2014/0302401);
Nogi et al (US 2009/0253044); and,
Yamaguchi et al (US 2005/0196670).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723